DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 7 are rendered indefinite because it is unclear if the ratio of the first fibers to second fibers is the weight ratio or the volume ratio.  Claims 1 and 7 do not recite whether the ratio of the first fibers to the second fibers is weight ratio or volume ratio.  For purposes of examination, Examiner is interpreting the claims to refer to the weight ratio of the first fibers to the second fibers.  
	Claim 6 is rendered indefinite because it is unclear if the resin is a mixture or blend of resins OR if the polyester resin is a thermoset polyester or thermoplastic polyester.  Claim 6 is dependent upon claim 5 which recites that the resin is a polyester resin.  Claim 6 recites that the second sizing is compatible with a thermoplastic resin.  Claims 5 and 6 are dependent upon claim 1 which recites that the first sizing is compatible with the matrix resin wherein the second sizing is not compatible with the matrix resin. With the polyester being a thermoplastic polyester, the claim is not commensurate in scope with the claims from which it depends as the first and second sizings would be compatible with the resin.  For purposes of examination, Examiner is interpreting the claim to refer to a thermosetting polyester.  
	Claim 12 is rendered indefinite because it is unclear if the resin is a mixture or blend of resins OR if the polyester resin is a thermoset polyester or thermoplastic polyester.  Claim 12 is dependent upon claim 11 which recites that the resin is a polyester resin.  Claim 12 recites that the second sizing is compatible with a thermoplastic resin.  Claims 11 and 12 are dependent upon claim 1 which recites that the first sizing is compatible with the matrix resin wherein the second sizing is not compatible with the matrix resin. With the polyester being a thermoplastic polyester, the claim is not commensurate in scope with the claims from which it depends as the first and second sizing would be compatible with the resin. For purposes of examination, Examiner is interpreting the claim to refer to a thermosetting polyester.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ruelle et al., U.S. Pre Grant Publication 2009/0075544.
	Regarding claim 1, Ruelle discloses a woven fabric including a warp formed of first reinforcement fibers sized with a first sizing composition and a weft, generally perpendicular to the warp, formed of second reinforcement fibers sized with a second sizing composition [0022].  Paragraph 0022 also discloses the either the first and second sizing composition may be compatible with the resin.  Also, paragraph 0022 discloses that the first and second reinforcement fibers may be the same or different and may be formed of glass.  Paragraph 0050 discloses that the sizing are disposed on unidirectional fibers.  
	Ruelle does not specifically disclose that the second sizing is incompatible with the resin.  However, Ruelle does disclose that either the first and second sizing composition may be compatible with the resin.  It is implied in Ruelle’s disclosure that one sizing is compatible with the resin and the other sizing is not compatible with the resin from the disclosure of “either the first and second resin may be compatible with the resin”.  Ruelle provides implicit disclosure.  See MPEP 2144.01.
	Ruelle is silent to a ratio of first fibers to the second fibers is 15:1 to 25:1.  However, this is an optimizable feature.  Ruelle discloses an end-use of a composite material having in-plane shear strengths [0057].  The amount of fibers affect the strength of the composite.  One of ordinary skill in the art before the effective filing date of the invention would optimize the ratio of first fibers to second fibers in a range of 15:1 to 25:1 for enhanced in-plane shear strength.

	Regarding claim 2, paragraph 0022 discloses that the first fibers and the second fibers can be the same and formed of glass.

	Regarding claim 3, paragraph 0022 discloses that the woven fabric may be formed into a laminate [plurality of fabric layers].

	Regarding claim 4, paragraph 0025 discloses that the resin can include epoxy, unsaturated polyester [thermoset resin], and vinyl ester.

	Regarding claim 5, paragraph 0025 discloses that the resin can include unsaturated polyester resin [thermosetting resin].

	Regarding claims 7 and 9, Ruelle discloses a woven fabric including a warp formed of first reinforcement fibers sized with a first sizing composition and a weft, generally perpendicular to the warp, formed of second reinforcement fibers sized with a second sizing composition [0022].  Paragraph 0022 also discloses the either the first and second sizing composition may be compatible with the resin.  Also, paragraph 0022 discloses that the first and second reinforcement fibers may be the same or different and may be formed of glass.  Paragraph 0050 discloses that the sizing are disposed on unidirectional fibers.  Paragraph 0022 discloses that the woven fabric may be formed into a laminate by immersing or resin infusion the woven fabric into a polymeric resin to produce large, complex laminates used to reinforce composite products.  Paragraph 0050 discloses that the fabrics are pre-impregnated with thermoset resin and remain in a pre-cure stage until they are stacked in several plies and cured.
	Ruelle does not specifically disclose that the second sizing is incompatible with the resin.  However, Ruelle does disclose that either the first and second sizing composition may be compatible with the resin.  It is implied in Ruelle’s disclosure that one sizing is compatible with the resin and the other sizing is not compatible with the resin from the disclosure of “either the first and second resin may be compatible with the resin”.  Ruelle provides implicit disclosure.  See MPEP 2144.01.
	Ruelle is silent to a ratio of first fibers to the second fibers is 15:1 to 25:1.  However, this is an optimizable feature.  Ruelle discloses an end-use of a composite material having in-plane shear strengths [0057].  The amount of fibers affect the strength of the composite.  One of ordinary skill in the art before the effective filing date of the invention would optimize the ratio of first fibers to second fibers in a range of 15:1 to 25:1 for enhanced in-plane shear strength.


	Regarding claim 8, paragraph 0022 discloses that the first fibers and the second fibers can be the same and formed of glass.

	Regarding claim 10, paragraph 0025 discloses that the resin can include unsaturated polyester resin [thermosetting resin].

	Regarding claim 11, paragraph 0025 discloses that the resin can include unsaturated polyester resin [thermosetting resin].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786